DETAILED ACTION
Status of the Claims
	Claims 14-21 are pending in the instant application. Claims 15-16 and 19 have been withdrawn based upon Restriction/Election as discussed below. Claims 14, 17-18, 20 and 21 are being examined on the merits in the instant application.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 07/13/2016, the filing date of the PCT/JP2016/070704. Applicant's claim for a foreign priority date of, 07/13/2015, the filing date of document JAPAN 2015-139806, is acknowledged, however no English translation of the foreign priority document JAPAN 2015-139806 has been provided. Accordingly, foreign priority to this document cannot be afforded at this time.


Information Disclosure Statement
	The information disclosure statements submitted on 09/15/2021; 12/03/2021 were filed after the mailing date of the first office action on the merits, however Applicants have provided a statement under 37 CFR 1.97(e)(1).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 14, 17, 20 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over della-Valle (US 4,957,744; published September, 1990) in view of Baldwin et al. (“Polysaccharide-Modified Synthetic Polymeric Biomaterials,” 2010, WILEY; Peptide Science, Vol. 94, No. 1, pp. 128-140); and as evidenced by Odian (“Principles of Polymerization, 4th ed., WILEY; 2004, pp. 39-46). 
Applicants Claims
	Applicant claims a production method for a PEG-carboxy group-containing polysaccharide graft, said method comprising a step of condensing PEG and a carboxy group-containing polysaccharide in coexistence with an acid to graft the PEG to the carboxy group-containing polysaccharide (instant claim 14). Applicants further claim the carboxy group-containing polysaccharide is hyaluronic acid (instant claim 17). Applicant further claims the grafting of the PEG to the carboxy group-containing polysaccharide occurs in a nonaqueous state or a nonsolvent state (claim 20). And that the grafting of the PEG to the carboxy group-containing polysaccharide occurs by ester-bonding between PEG and [the] carboxy group in the carboxy-group containing polysaccharide (instant claim 21).
	Applicants have elected the following species: for species (a)(i), a condensation reaction with coexistence with an acid (instant claim 14); for (a)(ii), a hyaluronic acid as the species of polysaccharide (instant claim 17); for (a)(iii), a species of PEG is an ordinal PEG1, Applicants noting that ordinal PEG is used in the reaction method defined in instant claim 14 (and disclosed in Examples 5 & 6); and (a)(iv), a non-aqueous state condensation reaction mixture as the species of condensation reaction mixture.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            della-Valle teaches cross-linked esters of hyaluronic acid useful as biodegradable plastics for sanitary and surgical articles and in the field of pharmaceuticals (see whole document, particularly the title and abstract). della-Valle teaches that “The invention concerns esters of polyhydric alcohols of hyaluronic acid resulting from the esterification of such alcohols with two or more carboxy groups of the hyaluronic acid, esters which, due to the presence of bridge bonds between the above carboxy functions of the same or different molecules of hyaluronic acid, may be described by the term ‘cross-linked’. These cross-linked esters may be total or partial and, in the latter, further carboxy functions may be esterified with monohydric or polyhydric alcohols, without the formation of cross-links (ester groups which shall also hereinafter be termed ‘simple’).” (col. 1, lines 1-17).
	della-Valle teaches that:

    PNG
    media_image1.png
    773
    593
    media_image1.png
    Greyscale

(col. 12, lines 35-62)(instant claims 1, 17, 20 and 21).
	Regarding the species of polyhydric alcohol, della-Valle teaches ethylene glycol (col. 4, lines 50-53, claim 4).
	The examiner further notes that della-Valle teaches conjugating drugs to the hyaluronic acid (col. 7, lines 5-8; col. 8, lines 24-26 & 34-39) including peptides (col. 9, line 34; col. 10, line 68), which is consistent with the intended use of the compositions produced by the claimed method(s).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of della-Valle is that della-Valle does not expressly teach the species poly(ethylene glycol). This deficiency in the species poly(ethylene glycol) is cured by the teachings of Baldwin et al., and Odian is cited is more particularly describing the acid-catalyzed esterification reaction described by della-Valle.
	Particularly, Odian discloses:

    PNG
    media_image2.png
    385
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    811
    974
    media_image3.png
    Greyscale

(p. 44, §2.2).
	Baldwin et al. teaches polysaccharide-modified synthetic polymeric biomaterials (see whole document), and that “Extraction and purification methods have also enabled the use of many natural polysaccharides as biomaterials; such biomacromolecules have found a multitude of uses, especially as drug-delivery vehicles and tissue engineering scaffolds. Appropriate design of biocompatible polymeric delivery vehicles has afforded controlled release of drugs, such as small molecules, peptides, or proteins, both systemically and locally to a target via molecular recognition. Tissue-engineering scaffolds also often utilize controlled drug delivery, with the added complexity of incorporation of cellular adhesion to the matrix and mimicry of the mechanical properties of target tissues.” (p. 128, col. 2, lines 12-22). Baldwin et al. further teaches that “The types of synthetic polymers used in biomaterials include hydrophilic and nonhydrolytically degradable materials such as poly(ethylene glycol) (PEG), poly(vinyl alcohol) (PVA), and poly(acrylamide) (PAAm).” And that “Of these polymers, PEG in particular has enjoyed tremendous use as a biomaterial because of its solubility in a range of organic solvents, ease of end-functionalization, low PDI, and reasonable cost. Consequently, functionalization with PEG of small molecule drugs, peptides, and proteins has been widely employed, with such benefits as increased circulation lifespan, reduced elimination pathways, and improved efficacy.” (p. 129, col. 1, first full paragraph). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a hyaluronic acid graft by condensation of ethylene glycol in the presence of a strong acid, as suggested by della-Valle, and to substitute the ethylene glycol for poly(ethylene glycol) because “PEG in particular has enjoyed tremendous use as a biomaterial because of its solubility in a range of organic solvents, ease of end-functionalization, low PDI, and reasonable cost. Consequently, functionalization with PEG of small molecule drugs, peptides, and proteins has been widely employed, with such benefits as increased circulation lifespan, reduced elimination pathways, and improved efficacy.” as suggested by Baldwin et al.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention as della-Valle teaches condensation of an alcohol containing group ethylene glycol and poly(ethylene glycol) has the same reaction chemistry in the context of the teachings of della-Valle. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 18 remains rejected under 35 U.S.C. 103 as being unpatentable over della-Valle in view of Baldwin et al.; and as evidenced by Odian, as applied to claims 14, 17, 20 and 21 above, and further in view of Chen et al. (“Polyethylene glycol and solutions of polyethylene glycol as green reaction media,” 2005, The Royal Society of Chemistry; Green Chemistry Vol. 7, No. 2, pp. 64-82).
Applicants Claims
	Applicant claims a production method for a PEG-carboxy group-containing polysaccharide graft, said method comprising a step of condensing PEG and a carboxy group-containing polysaccharide in coexistence with an acid to graft the PEG to the carboxy group-containing polysaccharide (instant claim 14). Applicants further claim the carboxy group-containing polysaccharide is hyaluronic acid (instant claim 17). Applicant further claims the hyaluronic acid is suspended in the PEG in the presence of the acid and in a nonsolvent state to graft the PEG to the hyaluronic acid (instant claim 18).
Claim interpretation: The examiner is interpreting instant claim 18 as including PEG as the solvent, and with no other solvent. 

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            della-Valle teaches cross-linked esters of hyaluronic acid useful as biodegradable plastics for sanitary and surgical articles and in the field of pharmaceuticals, as discussed above and incorporated herein by reference.
	Baldwin et al. teaches polysaccharide-modified synthetic polymeric biomaterials, including the use of PEG particularly attractive for grafting to a polysaccharide, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of della-Valle and Baldwin et al. is that these references do not expressly teach the use of PEG as a solvent.
	Chen et al. teaches that “Regulatory pressure is increasingly focusing on the use, manufacture, and disposal of organic solvents, and thus development of nonhazardous alternatives […] is vitally important for the continued and sustainable development of the chemical enterprise.” (p. 64, col. 1, lines 1-6). 
	Chen et al. teaches that “PEG and its aqueous solutions represent interesting solvent systems for solvent replacement, and may stand comparison to other currently favored systems such as ionic liquids, supercritical carbon dioxide, and micellar systems.” (p. 69, §3, 1st paragraph).  And that “Of particular interest, is the high solubility of some salts in PEG-400, […]. This has enabled the use of this medium in some homogeneous oxidation and substitution reactions resulting in high yields. The solubility of these salts in PEG is comparable with their solubility in dimethylsulfoxide (DMSO).” (p. 69, §3, 3rd paragraph). Chen et al. further teaches that: “Three main types of reactions have been investigated: substitution, oxidation, and reduction. However, application of liquid PEG is not limited to these reactions, polymerization of methyl methacrylate and styrene has been reported in PEG-400, and a higher rate of polymerization of methyl methacrylate was found than that in toluene, but the rate was slower for styrene in PEG-400 than that in xylene.” (p. 69, §3, 5th paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a hyaluronic acid graft by condensation of ethylene glycol in the presence of a strong acid, as suggested by della-Valle, and to substitute the ethylene glycol for poly(ethylene glycol) because “PEG in particular has enjoyed tremendous use as a biomaterial because of its solubility in a range of organic solvents, ease of end-functionalization, low PDI, and reasonable cost. Consequently, functionalization with PEG of small molecule drugs, peptides, and proteins has been widely employed, with such benefits as increased circulation lifespan, reduced elimination pathways, and improved efficacy.” as suggested by Baldwin et al.; and to replace the organic solvent with PEG-400 solvent as suggested by Chen et al. as a green alternative to, e.g., DMSO, additionally the exclusion of on organic solvent would reduce materials and regulatory costs.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention as della-Valle teaches condensation of an alcohol containing group ethylene glycol and poly(ethylene glycol) has the same reaction chemistry in the context of the teachings of della-Valle. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 03/02/2022 and 03/04/2022 have been fully considered but they are not persuasive.
	Applicant argues that “Della-Valle et al. and Baldwin et al. fail to recognized the significant and technical meaning of specifically employing PEG as opposed to low molecular weight alcohols. Further, della Valle et al. and Baldwin fails to teach or suggest the effects that are exerted by specifically employing PEG. Thus, della-Valle et al. and Baldwin et al. fail to render independent claim 14 obvious.” (p. 20-24).
	Applicants data provided in the §1.132 declaration and is not considered convincing because the instantly rejected claims are directed at method(s) of making compositions and Applicants comparative data suggest a distinction in the resulting compositions not the actual method steps. The claims do require condensing PEG and a carboxy group containing polysaccharide with an acid to graft the PEG to the carboxy group-containing polysaccharide, however the claim is open-ended (MPEP 2111.03) and do not exclude, for example, including glycerin, propylene glycol and/or 1,3-butyl glycol as per Applicants data on page 4. Arguendo, the data were to be considered convincing the data is not commensurate with the claims because the claims are generic to an PEG and any carboxy-group-containing polysaccharide where Applicants have shown only one specific combination PEG400 with hyaluronic acid (MPEP 716.02 (a)-(d).
	Applicant further argues that dependent claim which recites “wherein the hyaluronic acid is suspended in the PEG in the presence of acid and in a nonsolvent state to graft the PEG to the hyaluronic acid”, is also allowable for the features it recites. Applicants argue that Chen et al. does not teach PEG as a solvent for hyaluronic acid, and therefore one of ordinary skill in the art would not have been motivated to substitute DMSO of della-Valle et al. with PEG. (paragraph bridging pp. 9-10).
	In response the examiner argues that one of ordinary skill would have recognized that structural similarities between PEG and hyaluronic acid would have suggested that they are miscible (i.e. like-dissolves-like). Additionally, one of ordinary skill would have easily recognized both hyaluronic acid and PEG to be water soluble and therefore further suggesting miscibility.
	
Conclusion
	Claims 14, 17-18, 20 and 21 are pending and have been examined on the merits. Claims 18 and 20 are rejected under 35 U.S.C. 112(a); claims 14 and 17 are rejected under 35 U.S.C. 102(a)(1); claims 14, 17-18, 20 and 21 are rejected under 35 U.S.C. 103; and the Abstract and Specification are objected. No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is not clear what “ordinal PEG” is meant to be, the instant Specification does not use this term nor do the claims. Examples 5 & 6 disclose PEG400 without a source or structure disclosed, and this does not appear to be a term of art.